[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1214

                      STANLEY R. GREEN,

                    Plaintiff, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Robert E. Keeton, U.S. District Judge]                                                                

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Stanley R. Green on brief pro se.                            
Donald K. Stern, United States  Attorney, and George B. Henderson,                                                                              
II,  Assistant   United  States   Attorney,  on  Motion   for  Summary          
Disposition, for appellee.

                                         

                         June 9, 1997
                                         

          Per Curiam.  We  carefully have reviewed the record                                

and the briefs of the parties.  We therefore summarily affirm                                                                         

the  judgment  of  the  district court  for  essentially  the

reasons stated  in its  Memorandum and Order,  dated December

30, 1996.  See Local Rule 27.1.                          

                             -2-